department of the treasury internal_revenue_service washington d c november number release date cc dom fs p si tl-n-10205-95 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from subject assistant chief_counsel cc dom fs accounting_method -- retirements cep this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f l m date date date date date dollar_figurex1 dollar_figurex2 dollar_figurex3 dollar_figurex4 dollar_figurex5 dollar_figurex6 dollar_figurex7 dollar_figurex8 dollar_figurex9 issues is taxpayer’s method for accounting for retirements a method_of_accounting which requires approval to change once taxpayer elects the percentage repair_allowance pra provision of sec_1_167_a_-11 of the asset_depreciation_range_system adr pursuant to sec_263 redesignated sec_263 do the adr regulations then provide express provision as required by sec_446 for taxpayer to change its consistently applied method_of_accounting for retirements would a change in method_of_accounting for retirements involve sec_481 adjustments how should taxpayer account for equipment retirements in future years for adr and non-adr assets conclusion yes a method of retiring assets is a method_of_accounting and a change in that method requires the consent of the commissioner under sec_446 no the adr regulations do not provide express provision for taxpayer to change its method of retiring assets yes all prior years regardless of whether opened or closed must be adjusted under sec_481 for future years taxpayer must follow the regulations under sec_1 and sec_1 as applicable for retirements facts m has two subsidiaries a and b collectively referred to as taxpayer taxpayer elected the adr provisions for their c equipment generally made up of d for most of the years from date to date when the elections were available for all property placed into service after date taxpayer has utilized the accelerated_cost_recovery_system the adr system also known as the class_life_asset_depreciation_range_system allows taxpayers to elect to apply its provisions to property placed_in_service after date and before january taxpayer has l some of which are adr property and some of which are not starting in date taxpayer elected under sec_1_167_a_-11 to use the pra available under the adr provisions for the date date and date years for property that had been placed_in_service between date and date although the election to apply the adr provisions is no longer in effect the pra under the adr system still remains in effect for expenditures_for repair maintenance rehabilitation or improvement of property made after date for property placed into service during the applicable adr years under the pra a taxpayer may automatically deduct up to a set percentage of all repair expenditures_for the year except for those expenditures considered excluded additions sec_1_167_a_-11 the percentage was intended to reflect the anticipated repair experience of a class of property any amount which exceeds the repair_allowance must be capitalized the last time that taxpayer elected pra was in date since date taxpayer has consistently accounted for equipment retirements in which all l that were rebuilt were retired to the scrap account and gains and losses were reported on their tax returns using the icc guidelines in date sec_3 however while the taxpayer retired and claimed a tax loss for non adr property on its books the adr property was retired but no gain_or_loss was recognized for tax purposes the original cost of the rebuilt property had been removed from the supporting detail of the corresponding tax vintage_account the pra is provided for under sec_263 and is applicable to property placed_in_service after and prior to sec_1_263_f_-1 prescribes for rules regarding the election of the repair_allowance authorized by sec_263 the definition of repair_allowance property and the conditions under which an election may be made see paragraphs d and f of sec_1_167_a_-11 an election may be made under this section for a taxable_year only if the taxpayer makes an election under sec_1_167_a_-11 for such taxable_year under sec_1_167_a_-11 if the taxpayer has elected the adr provisions the taxpayer is required to maintain vintage accounts which are closed end depreciation accounts containing eligible_property during the taxable_year the property was first placed_in_service by the taxpayer each account contains an asset under the pra election a deducted expenditures_for e of dollar_figurex1 in date dollar_figurex2 in date and dollar_figurex3 in date a also relied on this election to deduct expenditures_for f of dollar_figurex4 in date dollar_figurex5 in date and dollar_figurex6 in date b deducted expenditures_for f of dollar_figurex7 in date dollar_figurex8 in date and dollar_figurex9 in date currently this case is in non-docketed status law and analysis issue sec_1 and accounting_method the adr regulations provide specific authority to elect the pra for each year sec_1_167_a_-11 d ii while it is not challenged that taxpayer may elect the pra it is questioned whether its method for accounting for retirements itself is a method_of_accounting which requires consent to change taxpayer has consistently applied the interstate commerce commission icc rules for retirement both for book and tax purposes the icc rules for retirement provide at rule that rebuilding expenditures are those cost actually incurred which substantially extend the service life or substantially increase the utility of depreciable road and equipment property the rebuilding expenditures shall be material in nature relative to the current replacement cost of a similar new unit of road or equipment property r ebuilt or converted road or equipment property shall be accounted for as an addition to the appropriate property accounts with the old units accounted for as retired from service under sec_1_167_a_-11 an adr retirement occurs when- s uch asset is permanently withdrawn from use in a trade_or_business or in the production_of_income by the taxpayer a retirement may occur as a result of a sale_or_exchange by other act of the taxpayer amounting to a permanent disposition of an asset or by physical which is eligible_property or a group_of_assets which are eligible_property within a single asset_guideline_class abandonment of an asset a retirement may also occur by transfer of an asset to supplies or scrap emphasis added a similar provision sec_1_167_a_-8 applies to non adr assets these two retirement provisions are inconsistent the icc rules do not require that an asset be permanently withdrawn from use in a trade_or_business or in the production_of_income by the taxpayer to be retired the taxpayer has consistently followed the icc rules for both book and tax purposes sec_446 and sec_1_446-1 provide that a taxpayer must secure the consent of the commissioner before changing a method_of_accounting for federal_income_tax purposes sec_1_446-1 provides rules for determining what a method_of_accounting is how an adoption of a method_of_accounting occurs and how a change in method_of_accounting may be made under sec_1_446-1 a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of the item as a deduction in determining whether a taxpayer’s accounting practice for an item involves timing generally the relevant question is whether the practice permanently changes the amount of the taxpayer’s lifetime income if the practice does or could change the taxable_year in which income is reported it involves timing and is therefore a method_of_accounting the erroneous treatment of a material_item in the same way in determining gross_income or deductions in two or more consecutively filed tax returns without regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 see rev rule 1990_1_cb_57 taxpayer has consistently treated retirements under the icc rules for tax purposes those rules are inconsistent with the retirement rules under the adr regulations the determination of the pra deduction depends upon whether the f were retired see sec_1_167_a_-11 thus taxpayer’s treatment of retirements affects the timing of a deduction because the treatment of retirements involves the proper time for taking a deduction it involves a material_item taxpayer is changing its treatment of retirements from following the icc rules to following the adr rules such a change in a material_item affects the timing of the deduction for recovering the cost of the property although it does not affect the total amount deducted ie lifetime income accordingly the change in the taxpayer’s treatment of retirements is a change in a method_of_accounting as such taxpayer is required to secure the consent of the commissioner prior to changing its method_of_accounting for retirements whether or not the method used by taxpayer is proper sec_446 sec_1_446-1 see also revrul_70_165 1970_1_cb_43 revrul_70_166 1970_1_cb_45 discussing the accounting treatment of retirements under a -8 as a method_of_accounting under sec_446 further the adr system does not provide express provision to change taxpayer’s method_of_accounting for retirements the only express provisions under the adr system for a change in the method_of_accounting are for a change in method_of_depreciation classification and convention changes see sec_1 a - c iii a a -11 f i a -11 b iii c a -11 c i accordingly the taxpayer has been using an erroneous method_of_accounting and express provision is not provided under the adr regulations to change its method of retirement issue sec_3 and sec_481 and future accounting methods generally when a change in method_of_accounting occurs the new method_of_accounting is treated as though it had always been used and not merely used prospectively see revproc_97_27 sec_2 c b pincite sec_481 applies and requires taxpayer to take into account those adjustments necessary solely by reason of the method change to prevent the duplication or omission of deductions in any prior taxable_year regardless whether open or closed under the applicable statute_of_limitations 97_tc_120 343_f2d_568 5th cir as for accounting methods in prospective years taxpayer must follow the regulations for retirements under the adr regulations at sec_1_167_a_-11 for its adr property and sec_1_167_a_-8 for retirements on its non-adr property the election of the pra does not change how the adr property should be retired so long as the adr election was made with respect to the assets the taxpayer should retire them under the adr regulations case development hazards and other considerations transferral to supplies or scrap is evidence of retirement yet retirement must be proven asset by asset whether the unit or component has been permanently withdrawn from the trade_or_business of taxpayer or in the production_of_income of taxpayer even under the adr definition of retirement in order to preclude use of the pra it must be proven that these repairs constituted excluded additions under sec_1_167_a_-11 to be an excluded addition the expenditure must be for an additional identifiable unit_of_property or for a replacement of an identifiable unit_of_property which has been retired or for replacement of a part in or a component or portion of an existing identifiable unit_of_property further if it is for a replacement of a part in or component or portion of an existing identifiable unit_of_property it must be determined whether this was a retirement upon which gain_or_loss is recognized sec_1_167_a_-11 these determinations would have to be made on an asset by asset basis for all l assistant chief_counsel cc dom fs by william c sabin jr senior technician reviewer passthroughs special industries field service
